department of the treasury internal_revenue_service washington d c employer_identification_number contact person id number op eleo-t oy telephone number date sep i999 significant index numbers legend m n o facts this is in reply to your request for a ruling dated date regarding the proposed transaction described below m is a charitable_remainder_unitrust within the meaning of sec_4 of revproc_90_31 1990_1_cb_539 and internal_revenue_code sec_664 and be a foreign_corporation wholly owned by m to create and fund n m proposes to create and provide funds for n which will m will not incur debt in order n will be governed by the law of o it will be treated as a corporation for u s income_tax purposes all corporate formalities with respect to n will be followed the status of n and its assets as separate from m and its assets will be observed and n will not act as the agent for m or m’s trustee m’s trustee anticipates that n will purchase an interest in a u s partnership the fund the fund has acquired and will acquire and actively manage a diverse portfolio of primarily below investment-grade securities with the objective of providing its investors with high yield annual returns the fund anticipates use of debt financing to partially fund its acquisition of investment_assets the anticipated use of debt financing will result in income that is considered to be unrelated_business_taxable_income ubti to holders of interests in the fund for purposes of sec_511 and sec_664 45y2 the debt-financed_income will be distributed to n and which n may then distribute to m m states that it has four business purposes for establishing n flexibility in disposing of interests in the fund additional limited_liability protection avoiding unrelated_business_taxable_income and management of additional investments to be made by m based on these representations m has requested the following rulings n’s distributive_share of the fund’s income and gains under sec_704 of the code will not constitute unrelated_business_taxable_income to m the amounts distributed by the fund to n will not constitute unrelated_business_taxable_income to m the amounts distributed by n to m will not constitute unrelated_business_taxable_income to m law sec_511 a of the code imposes a tax upon the ubti of organizations exempt from tax under sec_501 of the code sec_512 of the code defines ubti as the gross_income derived from an unrelated_trade_or_business regularly carried on less allowable deductions and subject_to certain modifications sec_512 of the code provides that dividends received or accrued shall be excluded from ubti sec_512 of the code provides that notwithstanding the general exclusion of dividends from ubti dividends and other passive_investment_income derived from certain debt-financed_property and corresponding deductions are included as an item_of_gross_income derived from an unrelated_trade_or_business in an amount ascertained under sec_514 of the code sec_512 b of the code as amended by the taxpayer_relief_act_of_1997 provides that certain items of income received from a controlled_entity will be considered to be derived from an unrelated_trade_or_business dividends are not included among the items of income covered by sec_512 of the code sec_512 b of the code added by the small_business job protection act of provides that any amount included in gross_income under sec_951 a a shall be included as an item_of_gross_income derived from an unrelated_trade_or_business to the extent that the amount so included is attributable to insurance_income as defined in sec_953 of the code sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shail subject_to the exceptions additions and limitations contained in subsection b include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income a member is sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the performance of exempt purposes or functions sec_514 of the code provides that the term unrelated_business_income includes unrelated_debt-financed_income from investment_property the investment_income included is proportionate to the debt on the property sec_514 of the code provides that the term debt-financed_property means any property which is held to produce income and with respect to which there is acquisition_indebtedness at any time during the taxable_year sec_664 of the code provides that a_trust is exempt from income taxes for any taxable_year unless the trust has ubti for such year the trust has ubti for any taxable_year then the trust is not exempt from taxes and is subject_to taxation under the normal rules of subchapter the code of if the house ways_and_means_committee report on the smail business job protection act of in describing sec_512 states that income inductions under subpart_f have been characterized as dividends for unrelated_business_income_tax purposes sec_951 through comprise subpart_f - controlled foreign sec_951 a provides that a united_states_shareholder corporations of a controlled_foreign_corporation must include in gross_income his pro_rata share of the controlled foreign corporation’s subpart_f_income for the year 6uu even if not distributed f income includes investment_income sec_954 of the code provides that subpart analysis and conclusion prior to the enactment of sec_512 of the code in it was unclear whether exempt_organizations that conducted insurance activities through a foreign_corporation were subject_to u s tax with respect to such activities the internal_revenue_service issued a series of private letter rulings stating that amounts distributed by the controlled foreign its shareholders’ income under subpart_f corporation and thus includible in were characterized as dividends for unrelated_business_income_tax purposes and thus were not taxed but a private_letter_ruling to the contrary was also issued plr sec_512 b of the code was enacted to provide that where a controlled_foreign_corporation is insuring third-party risks providing insurance to entities other than the exempt_organization which controls the controlled_foreign_corporation and certain related parties the income from that activity will be taxable as unrelated_business_income the house ways_and_means_committee report on the new provision discusses favorably the rulings issued by the service which characterized subpart_f inclusions as dividends and thus not taxable as unrelated_business_income the committee report also refers unfavorably to a ruling plr which used a look- through rule to characterize subpart_f_income in the case at hand the income derived by n from the fund will not be insurance_income as defined in sec_953 of the code it appears clear that congress intended such noninsurance income to be treated as dividend income when paid to shareholders of controlled_foreign_corporations under sec_512 sec_512 and sec_514 income from the fund would be ubit to m if received directly by m because it is debt-financed_income however here the income will arrive at m indirectly through_n which will pay dividends to m b of the code interest in n and thus such dividend income is not debt-financed_income described in sec_514 dividend income is not taxable under section further m has not itself incurred debt in financing its based upon the information submitted we rule as follows n’s distributive_share of the fund’s income and gains under sec_704 of the code will not constitute unrelated_business_taxable_income to m sys the amounts distributed by the fund to n will not constitute unrelated_business_taxable_income to m the amounts distributed by n to m will not constitute unrelated_business_taxable_income to m these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any changes that may have bearing upon your tax status should be reported to the service a copy of this ruling is being sent to your key district_director because it could resolve questions concerning your federal_income_tax status this ruling should be kept with your permanent records this ruling is directed only to the organization that requested it sec_6110 j of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact your key district_director sincerely ganald seow gerald v sack chief exempt_organizations technical branch su
